The opinion of the Court, Tenney, Howard, Rice and Appleton, J. J., was delivered by
Howard, J.,
orally. — This case comes by appeal from the District Court, where the plaintiffs, Shaw & Slocum, obtained a verdict.
The defendant now moves that a nonsuit, without costs, be entered, and introduces an agreement, signed by Slocum, that such shall be 'the disposition of the suit.
The attorneys, by whose agency the verdict was recovered, object to that course, and offer to prove, that they are the attorneys of Kidder & Co. to whom Shaw had' assigned his interest in the bond; that Shaw was the only person damni-fied by the breach of the bond ; that they, the counsel, have expended a large sum in fees and disbursements, and have made full preparation for a trial in this Court; and that in the arrangement between Slocum and the defendant, there was collusion to defraud Kidder & Co., and also the counsel.
The Judge, however, ordered a nonsuit, and Kidder & Co. filed exceptions.
Porter and Smith, for the assignees.
Tallman, for the defendant.
But it appears that the assignees, who claim protection, were but part owners of the bond. Slocum always retained his right in it, as a joint obligee, and that right authorized him to discharge the suit. Exceptions overruled.